EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tingting Liu on 7/8/2022.

The application has been amended as follows: 

Claim 1 has been amended to state:

A container with lens for observing contents therein, comprising: a bottom box including a containing space adapted to contain the contents, the bottom box having a tilted shape wherein the bottom box has one side height greater than another side height, wherein the bottom box includes a recess serving as a part of the containing space [[and the recess is located in front of a focal point of the lens]]; and 
a top lid with an integrally formed lens and formed with a plurality of air holes on a top surface thereof, wherein the lens and the top lid are made of same material and by same manufacturing process; the top lid being removably assembled with the bottom box; and wherein the recess is located in front of a focal point of the lens.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Closest prior art – Smith et al. (US 2016/0318672) in view of Modi et al. (US D706995) – teaches a majority of the Applicant’s invention. However, the closest prior art does not specifically teach the bottom box body includes a recess serving as a part of the containing space and wherein the recess is located in front of a focal point of the lens.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733